COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Powell


BIG LOTS STORES, INC. AND
 AMERICAN ZURICH INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 1853-08-3                                         PER CURIAM
                                                                  DECEMBER 23, 2008
GLADYS DELAINE MOORE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard M. Reed; Semmes, Bowen & Semmes, P.C., on brief), for
                 appellants.

                 (Robert L. Morrison, Jr.; Williams, Morrison, Light & Moreau, on
                 brief), for appellee.


       Big Lots Stores, Inc. and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that (1) employer failed to prove

Gladys Delaine Moore (claimant) refused recommended medical treatment; and (2) claimant

proved she was temporarily totally disabled beginning August 24, 2006 and continuing. 1 We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Moore v. Big Lots Stores, Inc., VWC File No. 223-02-61 (June 26, 2008). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         As noted by the commission in its opinion, the parties stipulated that claimant cured her
alleged failure to cooperate with recommended medical treatment on August 29, 2007.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-